ACCEPTED
                                                                                           01-15-00593-CR
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     9/22/2015 10:02:01 AM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                  IN THE COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS
                           NO. 01-15-00593-CR                            FILED IN
                                                                  1st COURT OF APPEALS
                                                                      HOUSTON, TEXAS
                                                                  9/22/2015 10:02:01 AM
TROY XAVIER EVANS                                                 CHRISTOPHER A. PRINE
Appellant,                                                                 Clerk
                                                     On Appeal From the 174th
                                                     District Court of Harris County
V.                                                   Trial Cause No. 1423548

THE STATE OF TEXAS
Appellee


      FIRST MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

      ANGELA CAMERON, attorney of record for Appellant in the above cause,

would respectfully request the Court to grant her motion to extend time for file brief.

In support of said motion, counsel would show unto the Court the following:

                                          I.

      This appeal lies from Appellant's conviction in The State of Texas v. Troy Xavier

Evans Cause Number 1423548 in the 174th District Court of Harris County. Evans

was found guilty of burglary of a habitation and sentenced to twenty-five (25) years

confinement in the Texas Department of Criminal Justice – Institutional Division.

Notice of Appeal was timely filed. The brief is due on September 23, 2015. No prior

extensions have been requested.
                                            II.

        Counsel will be unable to file the brief in this cause as has been completing the

following tasks:

          1. Preparing and filing a brief in Erick Hernandez v. State of Texas, 14-15-
             00209-CR which was filed on August 19, 2015.

          2. Preparing and filing a brief in Willie Clarke v. State of Texas, 01-15-00547-
             CR, 01-15-00548-CR, 01-15-00549-CR which was filed on September 4,
             2015.

          3. Counsel had been doing extensive investigation into a possible Motion
             for New Trial in State of Texas v. Christopher Cavazos, Cause Numbers
             1402280 and 1443325 in the 184th District Court of Harris County. The
             deadline for filing a Motion for New Trial was September 9, 2015.

          4. Preparing and filing a Petition for Discretionary Review in Lajuan Cecile
             Bailey v. State of Texas, Cause No. PD-1087-15 which was filed on
             September 21, 2015.

                                                  VI.

        An extension of time is necessary so that the brief can be timely filed. This

motion is not made for the purpose of delay.

        WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Honorable Court will grant this requested extension of time to file the Appellant's

Brief in the above cause and extend the time for filing the brief for at least thirty (30)

days.
                                      Respectfully submitted,

                                      Alexander Bunin
                                      Chief Public Defender

                                      /s/ Angela Cameron
                                      Angela Cameron
                                      State Bar No. 00788672
                                      Harris County Public Defender’s Office
                                      1201 Franklin 13th Floor
                                      Houston, Texas 77002
                                      Tel: 713-368-0016
                                      angela.cameron@pdo.hctx.net



                         CERTIFICATE OF SERVICE

I certify that on the 22nd day of September 2015 a copy of the foregoing instrument
has been electronically served upon the State of Texas.

                                            /s/ Angela Cameron
                                            ANGELA CAMERON